Citation Nr: 1227823	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  12-01 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a lung disorder, to include asbestosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and [redacted]


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from April 1952 to March 1956.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In July 2012, the Veteran testified at a travel Board hearing. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he suffers from a chronic lung disorder due to asbestos exposure as a result of his duties as a machinist mate aboard the USS Whitehurst and the USS McCoy Reynolds.  The Veteran's service personnel records confirm his service aboard the Navy vessels.  

With respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, Topic 29; DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988).

Neither "MANUAL M21-1 nor the CIRCULAR creates a presumption of exposure to asbestos solely from shipboard service.  Rather, they are guidelines which serve to inform and educate adjudicators as to the high exposure of asbestos and the prevalence of disease found in insulation and shipyard workers and they direct that the raters develop the record; ascertain whether there is evidence of exposure before, during, or after service; and determine whether the disease is related to the putative exposure."  Dyment v. West, 13 Vet. App. 141 (1999); see also, Nolen v. West, 12 Vet. App. 347 (1999); VAOGCPREC 4-2000.

In a May 2009 statement, the Veteran reported that he and other crew members were exposed to asbestos dust that emanated from the insulation of steam lines and other insulations that covered the turbines and water lines.  He also stated that while cleaning and washing down equipment, the dust was present from ruptures, dents and tears in the insulation.  The Board finds that the Veteran has provided a competent account of in-service asbestos exposure.

At a July 2012 Board hearing, the Veteran testified that following his military service he worked as a machinist in a papermill from 1960 to 1994.  He also reported that he smoked until 1976.  

VA treatment records show current diagnoses of chronic obstructive pulmonary disease (COPD) and asbestosis.  Chest computerized tomography (CT) conducted in March 2006 and April 2009 reveal the presence of lung nodules with the examiners noting evidence of previous asbestos exposure.

Based on the current evidence of record, as summarized above, the Board finds that the case must be remanded for a VA examination to determine the nature and etiology of any current lung disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Finally, the Veteran has testified that he continues to receive ongoing treatment for his lung disabilities at the American Lake VAMC.  The VA claims folder and electronic Virtual VA records file was reviewed and revealed VA treatment records dating up to November 2011.  The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). Hence, VA must obtain any outstanding records.  See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's lung condition, dated since November 2011.  Any negative response should be in writing, and associated with the claims file. 
 
2.  After associating all outstanding records with the claims file, the RO shall afford the Veteran an appropriate VA examination to determine the nature and etiology of his claimed lung disorder, to include asbestosis.  The claims folder must be made available to and reviewed by the examiner.  The examiner should record the full history of the disorder, including the Veteran's account of symptomatology and onset.  All necessary tests should be conducted. 

The examiner should clearly diagnose any lung disorder, to include asbestosis, which is present. Then, for any diagnosed disorder, the examiner must state whether it is at least as likely as not that the condition had its onset during active military service or is otherwise related to military service, to include asbestos exposure. 

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, and in doing so, the examiner must discuss the Veteran's lay reports regarding the onset of his symptoms.  All provided opinions should be supported by a clearly stated rationale.  All findings and conclusions should be set forth in a legible report. 

3.  After the development requested above has been completed, review the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



